180 P.3d 136 (2008)
218 Or. App. 733
STATE of Oregon, Plaintiff-Respondent,
v.
Travis Lee HAGUEWOOD, Defendant-Appellant.
CFH050213; A132663.
Court of Appeals of Oregon.
Submitted on Record and Briefs February 1, 2008.
Decided March 19, 2008.
*137 Peter Gartlan, Chief Defender, Office of Public Defense Services, Legal Services Division, and Ernest G. Lannet, Deputy Public Defender, filed the briefs for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Paul L. Smith, Assistant Attorney-in-Charge, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM and SERCOMBE, Judges.
PER CURIAM.
Reversed and remanded. State v. Marroquin, 215 Or.App. 330, 168 P.3d 1246 (2007).